Case 2:17-cv-04140-DWL Document 174-12 Filed 07/08/19 Page 1 of 3




                     EXHIBIT L
       Case 2:17-cv-04140-DWL Document 174-12 Filed 07/08/19 Page 2 of 3




  1
  2
                          DECLARATION OF DENNIS M. DANZIK
  3
       Dennis M. Danzik, declares:
  4
       1. I have been requested by one of my clients, William Hinz of Paradise Valley, Arizona
  5
          to submit a declaration in regard to WYO TECH Investment Group, LLC ("WYO
  6
          TECH"), one of the companies for which I have done work in the past. I am over the
  7
          age of 21, and I have personal knowledge of the facts set forth in this Declaration. If
  8
          called as a witness, I could competently testify with respect to the facts set forth herein.
  9    2. I cmTently reside in Wyoming and work in Wyoming, New Mexico, Utah and Nevada.
10        My work currently involves the building and rebuilding of highly specialized engines,
11        alternators and compression equipment that are primarily designed to be used in tl1e oil
12        and gas exploration and recovery industry.
13     3. Several days ago, around October 20th, I was made aware that a "writ" had been issued
14        in New York, causing a bank account to be frozen belonging to WYO TECH, a

15        company that Mr. Hinz runs I was informed tliat WYO TECH' s company bank account
          had been frozen by attorneys trying to collect on a judgement against myself personally
16
          in New York.
17
       4. I have completed engineering and construction work for WYO TECH over the last year
18
          through a contracting company, Danzik Applied Sciences, LLC ("DAS"), in which I
19
          own a minority interest. DAS has always been paid in timely fashion for this work.
20
       5. I have never owned, and do not presently own, any percentage, membership or other
21        interest in WYO TECH. I am also not owed any wages, or other compensation by WYO
22        TECH for any past work, and I am not currently doing any work for WYO TECH.
23     6. I have not been promised any future ownership interest in WYO TECH.
24     7. I have never contributed any funds to WYO TECH.
2:'i
            Case 2:17-cv-04140-DWL Document 174-12 Filed 07/08/19 Page 3 of 3




 1          8. I have never had any authority over WYO TECH's bank account, at any bank or other
 2             financial institution.

 3
     I declare under penalty of perjury that the foregoing is true and correct.
 4
 5
     DATED this 2nd day of November 2017
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                      2
